EXHIBIT 10.1




MODIFICATION TO LOAN AND STOCK PLEDGE AGREEMENT




This modification to Loan and Stock Pledge Agreement (this “Modification”) is
made as of January 16, 2009, by and between SILVERTON BANK, N.A. (“Lender”), and
SUN AMERICAN BANCORP, a Delaware corporation (“Borrower”).

RECITALS

WHEREAS, Lender and Borrower entered into a loan transaction on January 16, 2008
for the maximum principal amount of Eight Million and 00/100 Dollars
($8,000,000.00) (the “Loan”), and as part of the Loan, entered into that certain
Loan and Stock Pledge Agreement dated as of January 16, 2008 (the “Loan
Agreement”); and

WHEREAS, Borrower has requested a modification of the terms of the Loan and
Lender has agreed to same pursuant to the provisions of that certain
Modification Promissory Note dated as of even date herewith in the principal
amount of Seven Million Five Hundred Twenty Eight Thousand Eight Hundred Seventy
and 98/100 Dollars ($7,528,870.98) (the “Modification Note”), the terms
contained herein this Modification, and all other documents related thereto
(collectively, the “”Loan Documents”); and

WHEREAS, as a result of the agreed upon modification of the Loan, Lender and
Borrower wish to modify the Loan Agreement;

NOW, THEREFORE, in consideration of the mutual covenants contained here, the sum
of Ten and No/100 Dollars ($10.00) and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
each party, Lender and Borrower hereby covenant and agree as follows:

W I T N E S S E T H:

1.

The above recitals shall be incorporated into, and made a part of, this
Modification;

2.

Any and all references to the Note shall include the Modification Note:

3.

Section 3 and 4, Affirmative and Negative Covenants, respectively, of the Loan
Agreement are hereby replaced with the following:

3.

Affirmative Covenants. The Borrower agrees that so long as the Note is
outstanding or this Agreement is in effect:

(a)

The Borrower shall provide on a monthly basis, as soon as practicable, and in
any event within twenty-one (21) days after the end of each month of Borrower’s
fiscal year, (a) an internally generated financial statement of Borrower
(consisting of profit and loss statement, balance sheet, cash flow statement,
past due report and report on changes in stockholder’s equity), both
consolidated with subsidiaries and on a parent-only basis, certified to the
Lender by an authorized financial officer of the Borrower acceptable to the
Lender, (b) a Covenant Compliance Certificate and (c) on a quarterly basis, as
soon as practicable, and in any event within forty-five (45) days after the end
of each quarter of Borrower’s fiscal year, a copy of the quarterly call report
and any other quarterly regulatory reports and filings as required by any
Governmental Authority having supervisory authority over the Borrower or any
Depository Institution Subsidiary for each Depository Institution Subsidiary for
the most recent calendar quarter. “Covenant Compliance Certificate” shall mean a
certificate, in form and content satisfactory to the Lender, which shall (i) set
forth the various financial covenants and ratios which the Borrower and the
Depository Institution Subsidiaries are required to comply with during the term
of this Agreement, (ii) contain calculations reflecting whether or not the
Borrower or each Depository Institution Subsidiary, as the case may be, is in
compliance with each such financial covenant or ration requirement, (iii)
contain a statement as to whether or not the Borrower is in default under the
Loan Agreement or any of the other Loan Documents, and, if the Borrower is in
default, such statement shall indicate the nature thereof as well as the steps
which Borrower proposes to take in order to cure said default, and (iv) be
certified to be true and correct by an authorized financial officer of the
Borrower acceptable to the Lender.





--------------------------------------------------------------------------------

(b)

Borrower shall provide as soon as practicable and in any event within ninety
(90) days after the end of each fiscal year, year end audited financial
statements of the Borrower (consisting of profit and loss statement, balance
sheet , cash flow statement and report on changes in stockholders equity)
consolidated with subsidiaries that are examined and reviewed by a certified
public accountant selected by Borrower and acceptable to Lender, together with
the unqualified opinion of such accountant.

(c)

Borrower shall provide on an annual basis and no later than ninety (90) days
after the end of each fiscal year, copies of the Subsidiary’s external and/or
internal loan review.

(d)

Promptly upon transmission thereof, Borrower shall provide copies of all such
financial statement, proxy statements, notices, and reports as it shall send to
its stockholders and of all registration statements (with exhibits) and all
reports which it is or may be required to file with the Securities  and Exchange
Commission or any governmental body or agency succeeding to the functions of
such Commission.

(e)

Promptly upon Lender’s request, Borrower shall provide a copy of each other
report submitted to the Borrower or any subsidiary by independent accountants in
connection with any annual, interim or special audit made by them of the books
of the Borrower or any Subsidiary.

(f)

The Borrower and each Subsidiary shall punctually pay and discharge all taxes,
assessments and other governmental charges or levies imposed upon it or upon its
income or upon any of its property.

(g)

The Borrower and each Subsidiary shall comply in all material respects with all
requirements of constitutions, statutes, rules, regulations, and orders and all
orders and decrees of courts and arbitrators applicable to it or its properties.

(h)

The Borrower shall immediately notify the Lender of any change in management or
the beneficial ownership of the Borrower’s stock by any officer, director or 25%
or greater shareholder of the Borrower.

(i)

Upon Lender’s reasonable request, the Borrower will allow the Lender to inspect
its Books, to perform a review of the loan portfolio of each Subsidiary as
deemed necessary, and to review internal and external loan review reports.

(j)

Upon the Lender’s written request, the Borrower shall provide any financial
information, and/or other information and/or documentation as reasonably
requested by the Lender.

4.

Negative Covenants.  The Borrower agrees t6hat so long as the Note is
outstanding or this Agreement is in effect:

(a)

Borrower’s Tier 1 Capital Leverage Ratio shall be greater than or equal to 4.00%
and shall be measured daily but reported monthly.

(b)

Borrower’s Tier 1 Risk Based Capital Ratio shall be greater than or equal to
4.00% and shall be measured daily but reported monthly.

(c)

Subsidiary’s Tier 1 Capital Leverage Ratio shall be greater than or equal to
5.00% and shall be measured daily but reported monthly.

(d)

Subsidiary’s Tier 1 Risk Based Capital Ratio shall be greater than or equal to
6.00% and shall be measured daily but reported monthly.





--------------------------------------------------------------------------------

(e)

Subsidiary’s Total Risk Based Capital Ratio shall be greater than or equal to
10.00% and shall be measured daily but reported monthly.

(f)

Subsidiary’s Non-Performing Assets (defined as loans 90+ days past due, loans in
non-accural status and OREO) not to exceed 10.00% of gross loans plus OREO. This
covenant shall be measured daily but reported monthly.

(g)

The Borrower will notify the Lender immediately of all significant changes in
executive management.

(h)

No dividend shall be paid by the Borrower except to the three directors holding
Series A preferred shares prior to the date of this Agreement.

(i)

The Borrower shall not, directly or indirectly, become a guarantor of any
obligation of, or an endorser of, or otherwise assume or become liable upon any
notes, obligations, or other indebtedness or any other Person (other than a
Subsidiary) except in connection with the depositing of checks in the normal and
ordinary course of business.

(j)

The Borrower shall not create, incur, assume or suffer to exist any indebtedness
or Liabilities (other than this facility) for borrowed money, any indebtedness
evidenced by notes, debentures or similar obligations or any conditional sales
or title retention agreements or capitalized leases, which in any single case,
or in aggregate, exceed Two Hundred Fifty Thousand and 00/100 Dollars
($250,000), without the prior written consent of the Lender.

(k)

The Borrower shall not permit any Subsidiary to issue, sell or otherwise dispose
or part with control of any shares of any class of its stock (other than
directors’ qualifying shares) except to the Borrower or a wholly-owned
Subsidiary of the Borrower.

(l)

The Borrower shall not sell or otherwise dispose or part with control of any of
the Stock or any other securities or indebtedness of any Subsidiary, and the
Borrower shall not pledge or otherwise transfer or grant a security interest in
any of the capital stock or other securities or of its Subsidiary.

(m)

The Borrower shall not outside the ordinary course of business, and shall not
permit the Bank’s Subsidiary to, pledge any assets to any other Person without
the prior written consent of the Lender.

(n)

The Borrower and Subsidiary must not be in a situation requiring a material
formal enforcement action by its Regulators as it relates to the financial
condition of the Borrower and/or the Subsidiary, except as provided in the
January 2009 Written Agreement by and among Sun American Bancorp., Sun America
Bank, Federal Reserve Bank of Atlanta and State of Florida Office of Financial
Regulations as set forth in Docket Nos. 08-056-WA/RB-HC and 08-056-WA/RB-SM, and
in the January 2009 Supplemental Agreement by and among Sun American Bank and
State of Florida Office of Financial Regulations as set forth in OFR
Administrative File No. 0583-Fl-11/08.

4.

Any and all curative periods referenced in Section 6 of the Loan Agreement are
hereby replaced with a fifteen (15) day cure period from the date of Default
regardless of whether notice is given or not. Further, Borrower shall
immediately provide oral and written notification to Lender upon its learning of
an event of Default.

5.

Any and all other terms of the Loan Agreement shall remain in full force and
effect and remain otherwise unchanged;

6.

The Borrower hereby affirms, warrants and represents that all of the warranties
and representations made in the Loan Agreement, and any other documents or
instruments recited herein or executed in connection therewith or herewith,
directly or indirectly, are true and correct as of the date hereof;





--------------------------------------------------------------------------------

7.

Any and all capitalized terms contained herein this Modification not otherwise
defined shall be given the meaning as defined in the Loan Agreement;

8.

This modification shall be governed by and construed in accordance with the laws
of the State of Florida, without reference to conflict of laws principles;

9.

If any provision of this Modification operates or would prospectively operate to
invalidate this Modification in whole or in part, then such provision only shall
be void, as though not contained herein, and the remainder of this Modification
shall remain operative in full force and effect; and

10.

This Modification may be executed in several counterparts, each of which shall
be an original and all of which shall constitute but one and the same
instrument.

IN WITNESS WHEREOF, the parties have duly executed and delivered this
Modification as of the day and year first above written.

 

LENDER:

 

 

 

 

SILVERTON BANK, N.A.

 

 

  

 

 

 

 

By:  

/s/ TIMOTHY KOLETIC

 

 

Timothy Koletic, Senior Vice President










Witness:   

 

Name:

 










Witness:   

 

Name:

 













(Signatures continue on following page)





--------------------------------------------------------------------------------




 

BORROWER

 

 

 

 

SUN AMERICAN BANCORP, a Delaware Corporation.

 

 

  

 

 

 

 

By:  

/s/ ROBERT NICHOLS

 

 

Robert Nichols, CFO

March 4, 2009



















Witness:   

/s/ MICHAEL GOLDEN

Name:

Michael Golden










Witness:   

/s/ CAROLE JETT

Name:

Carole Jett





--------------------------------------------------------------------------------

LOAN CLOSING STATEMENT







BORROWER:

SUN AMERICAN BANCORP, a Delaware Corporation

 

 

LENDER:

SILVERTON BANK, N.A.

 

 

SUBJECT:

$7,528,870.98 Modification Loan

 

 

EFFECTIVE DATE:

January 16, 2009

 

 

MODIFICATION LOAN AMOUNT

$7,528,870.98

 

 

LENDER’S FEES AND COSTS:

 

 

 

Lender’s Legal Fees and Costs (Langford, Myers & Orcutt, P.A.)

$       2,500.00

 

 

TOTAL AMOUNT DUE FROM BORROWER:

$       2,500.00

 

 

 

 

The above is a true, complete and correct statement of costs, charges and fees
charged in connection with closing of the above-captioned loan and Lender is
authorized to disburse same from the line of credit.




BORROWER:

 

SUN AMERICAN BANCORP, a Delaware Corporation.

 

  

 

 

By:  

/s/ ROBERT NICHOLS

 

Robert Nichols, CFO

March 4, 2009




LENDER:

 

SILVERTON BANK, N.A.

 

  

 

 

By:  

/s/ TIMOTHY KOLETIC

 

Timothy Koletic, Senior Vice President






